Atkinson, J.

An affidavit to appeal in forma pauperis from a judgment rendered by a county court, upon which, affidavit was an entry of filing duly signed by the county judge, and which was in all respects complete except that it lacked the signature of the county judge to the jurat, was amendable by supplying the deficiency; and it was therefore error not to allow the appellant to show by that judge that the failure to sign was a clerical omission, and also error to refuse to allow him to sign the jurat instanter. Judgment reversed.
Ira G. Van Duzer, for plaintiff in error.